Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 04/08/21.
Claims 1-2, 4-7, 9, 11, 13-14 & 16-17 are under examination.
Claims 1-2, 4-7, 9, 11, 13-14 & 16-17 are amended and claims 3, 8, 10, 12 & 15 are canceled.

Response to Arguments
5.	Applicant arguments filed on 04/08/21, with respect to claims 1-2, 4-7, 9, 11, 13-14 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over LG et al., in view of Li, have been fully considered since the applicant’s incorporated the indicated allowable subject matter features claims 3 & 8 into all the independent claims 1 & 7 respectively. Therefore, the 103 rejections have been withdrawn. 
6.	Applicant amendment filed on 04/08/21 to overcome the claim objection (Claims 1-4 & 7-10) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn. 
7.	Applicant amendment filed on 04/08/21 with regards to a specification objection (title & abstract) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn. 
8.	Applicant amendment filed on 04/08/21 with regards to a drawing objection (FIG. 1) has been fully considered and is persuasive. Therefore, the drawing objection is withdrawn. 
04/08/21 regards to a 112, 6th paragraph claim interpretation (claim 1) has been fully considered and is persuasive. Therefore, claim 1 is interpreted under the broadest reasonable interpretation.






Allowable Subject Matter
10.	Claims 1-2, 4-7, 9, 11, 13-14 & 16-17 are allowed in light of the terminal disclaimer and the prior arts in the record. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Yi et al. 2019/0098626 A1 (method and Apparatus for Configuring Frames Structure for New Radio Access Technology in Wireless Communication System) (See FIG. 2, Para. 0008 & 0039).
B.	Kusashima et al. 2017/0238287 A1 (terminal and Base station) (See abstract, Para. 0049, 0057 & 0077).
C.	Ouchi et al. 2016/0150490 A1 (terminal Device, Communication method and Integrated Circuit) (See abstract & Para. 0015-0017).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469